Citation Nr: 0827313	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-36 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a thoracolumbar spine 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran had active military service from July 2000 to 
December 2000 in the US Marine Corps Reserves and from 
January 2002 to December 2002 in the US Marine Corps.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
entitlement to service connection for a thoracolumbar spine 
disability.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although the veteran experienced an in-service back 
injury, the record reflects no competent evidence of a 
medical nexus between the veteran's current back disability 
and the in-service back injury.


CONCLUSION OF LAW

The criteria for service connection for a thoracolumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
a thoracolumbar spine disability was received in January 
2004.  Thereafter, he was notified of the provisions of the 
VCAA by the RO in correspondence dated in January 2004 and 
August 2004.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in March 2007.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in September 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment and personnel records, private treatment 
records, and VA treatment records pertaining to his claimed 
disability have been obtained and associated with his claims 
file.  The veteran has also been provided with a VA 
examination to assess the current nature and extent of his 
claimed thoracolumbar spine disability.  Furthermore, the 
veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2007).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

The veteran contends that he is entitled to service 
connection for a back injury that occurred during active 
service as a result of a 35-foot fall.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim.   

A February 2000 enlistment examination report documented 
normal spine and other musculoskeletal findings.  Likewise, 
the separation physical examination and accompanying Report 
of Medical History both dated in December 2000, revealed 
normal findings regarding the spine, and the veteran related 
no history of injury or disease of the spine.

During his second period of active service, September 2002 
emergency care notes indicate that the veteran fell 35 feet 
while fast-roping and landed on his tailbone.  Objective 
medical findings noted lumbosacral spine with diffuse 
tenderness to palpation.  The assessment was lower 
back/buttock contusion status post fall.  October 2002 
service treatment notes indicated that X-ray films of the 
sacrum, pelvis, and lumbosacral spine all were preliminarily 
negative.  The listed impressions were lower back strain and 
lower back pain, secondary to lower back strain.

A November 2002 separation physical examination report noted 
that the veteran had a computed tomography (CT) scan after 
his fall, which revealed loss of height of vertebrae at T12 
and L1 and a possible compression fracture.  A later November 
2002 treatment note indicated that a verbal report of the CT 
scan showed a questionable old compression fracture of T12, 
but no acute process.  The assessment was old compression 
fracture of T12 with spasm.  A final service treatment record 
from November 2002 was a radiology report of the lumbar spine 
series, which was compared to a lumbosacral spine series 
report from September 2002.  The radiologist concluded that 
objective medical findings demonstrated a slight anterior 
wedge compression deformity of the T12 vertebral body, which 
was also apparent in the L1 vertebral body to a lesser 
degree.  His impression was anterior wedge compression 
deformity of the T12 and to a lesser degree the L1 vertebral 
body of unknown chronicity.

A post-service private treatment note dated in January 2003 
assessed a T12 compression fracture and included a plan to 
obtain thoracolumbar xrays and magnetic resonance images 
(MRI).  Subsequent private examination reports dated in 
February 2003 from ImageCare indicated that magnetic 
resonance (MR) examinations of the thoracic and lumbar spine 
revealed no old or acute evidence of any compression 
fracture.  A March 2003 bone scan examination report from 
Saratoga Hospital noted the veteran's reported history of 
acute compression fracture of T12, but found that no 
abnormality was apparent to indicate a compression fracture.  
The impression was a normal study.

In an April 2003 US Naval Reserve treatment note, the veteran 
reported his back pain ranged from 1 to 7 out of 10.  The 
physician noted a normal examination with probable low back 
injury and indicated that the veteran was fit for full duty.

A January 2004 VA treatment note indicated that the veteran 
complained of a T12-L1 fracture and numbness in his right 
foot and arms.  The assessment was fractured spine.  In a 
January 2004 VA radiology note, the radiologist indicated 
that his impressions following an MRI of the thoracolumbar 
spine without contrast were no evidence of thoracolumbar 
fracture and small central disc protrusion at L4-L5 with mild 
central canal stenosis.

In a February 2004 VA emergency room treatment note, the 
veteran reported lower back pain after falling on ice.  The 
assessment was lower back pain, probable muscle contusion, 
and xray that did not show any fracture.  A VA radiology 
report from the following day indicated that anterior and 
posterior, lateral, coned-down lateral, and bilateral oblique 
views of the lumbosacral spine were provided.  The 
radiologist found that there was no evidence for fracture or 
subluxation, but noted mild disc space narrowing at L4-L5 and 
L5-S1.  The impression was mild spondylotic changes at L4-L5 
and L5-S1, and no evidence for fracture or subluxation.  A 
February 2004 VA thoracic spine imaging study report found 
that the cervicothoracic junction was not well visualized.  
Otherwise, the vertebral body heights were noted to be well 
maintained.  The impression was unremarkable examination.

In a March 2004 VA neurology clinic treatment note, the 
veteran complained of intermittent right foot and lower leg 
numbness for the past 6 to 7 months and mentioned that a T12-
L1 compression fracture was noted on a CT scan.  Following an 
examination, the physician's impressions were intermittent 
right lower leg paresthesia unrelated to previous spine 
fracture and chronic low back pain related to a [September] 
2002 fall with recent MRI showing T12-L1 area well-healed.  
In March 2004 the chief of the VA neurology clinic added a 
note, indicating that the fracture of the T12-L1 reported by 
the veteran was fully healed on the MRI and was likely not 
related to the current complaint of numbness.  The chief's 
impression was possible multiple sclerosis.

A March 2004 VA neurosurgery consultation report indicated 
that the veteran stated that he suffered fractures of T12 and 
L1 of his spine and experienced numbness in his right leg as 
well as intermittent right foot drop for the past 6 months.  
The examiner indicated that MRI results revealed foraminal 
narrowing at L4-L5 secondary to a bulging disc and facet 
arthropathy as well as degenerative disc disease at L4-L5.  
The assessment was low back pain as well as symptomatic right 
foot numbness and foot drop.  The examiner added that 
stenosis in the right L4-L5 revealed by MRI explained the 
veteran's current symptomatology.  In a March 2004 VA 
physical therapy note, a functional evaluation indicated that 
the veteran feels most of his lower back pain while standing 
for long periods of time at his job at a coffee shop.

A report of medical examination for the Medical Board (DD 
Form 2808) dated in July 2005 noted abnormal spine or 
musculoskeletal findings of fractures to T12-L1 status post 
fall.

An August 2005 VA spine examination report indicated that the 
examiner reviewed the veteran's claims file.  Objective 
examination of the thoracolumbar spine revealed bilaterally 
moderate guarding, mild pain with motion, and mild 
tenderness.  Findings included bilaterally moderate spasm, 
moderate guarding, severe pain with motion, and moderate 
tenderness.  The examiner noted no ankylosis of the spine.  A 
July 2006 clarification of the August 2005 VA examination 
report concluded that the veteran had no X-ray evidence of 
residuals of the original injury and had symptoms unrelated 
to the original fall (T12, L1).  The diagnosis was mild 
degenerative disc disease at L4-L5, less likely as not 
related to the fall and treatment for injuries of fall while 
on active duty.

A July 2006 Notification of Decision letter from the Physical 
Evaluation Board (PEB) found that the veteran was not 
physically qualified for active duty in the US Marine Corps 
Reserve and was discharged or transferred to a retired 
status.  An August 2006 Preliminary Finding of the PEB listed 
the unfitting condition as back pain as well as findings that 
the disability was not a proximate result of performing 
military duty and that the disability may be permanent.  In 
August 2006 the veteran accepted the Preliminary Findings and 
waived his right to a formal hearing on the matter.

Analysis

The Board has considered the veteran's contentions, but finds 
that service connection for the veteran's back disability is 
not warranted because there is no connection between his 
current back disability and the back injury during service.

Service treatment records include a CT scan imaging dated in 
November 2002 that revealed an anterior wedge compression 
deformity of the T12, and to a lesser degree the L1, 
vertebral body of unknown chronicity following the veteran's 
35-foot fall while on active duty.  However, post-service 
treatment records consistently revealed normal findings at 
T12-L1 with no signs of a compression fracture/deformity.  
Instead, the competent medical evidence of record indicates 
current symptomatology at the L4-L5 vertebral body.  

In March 2004, a VA chief of neurology indicated that the 
T12-L1 fracture reported by the veteran was fully healed on 
the MRI and was likely not related to his current complaint 
of numbness.  Similarly, in March 2004 a VA neurosurgeon 
stated that the stenosis in the veteran's right L4-L5, which 
was revealed by MRI, explained the veteran's current 
symptomatology of right leg numbness and right foot drop.  In 
a July 2006 VA examination clarification report, the examiner 
confirmed that the veteran had no X-ray findings of residuals 
of the original injury.  Instead, the examiner diagnosed mild 
degenerative disease at L4-L5 that was less likely as not 
related to the fall and treatment for injuries of fall while 
on active duty.  In summary, the Board notes that the 
competent medical evidence of record includes a different 
disability than the one that occurred during active service.  
Moreover, none of the evidence provides a nexus between the 
veteran's current disability of the L4-L5 vertebral body and 
the veteran's in-service injury.  Thus, there is no basis 
upon which to conclude that the veteran's current back 
disability was incurred in or aggravated during military 
service, including on a presumptive basis.  See 38 C.F.R. § 
3.303, 3.307, 3.309 (2007).

The Board further notes that the veteran accepted the 
preliminary findings of a PEB, which found he was not 
physically qualified for active duty in the US Marine Corps 
Reserve based on back pain, was not a proximate result of 
performing military duty.

In addition to the medical evidence, the Board has considered 
the assertions that the veteran advanced in connection with 
the appeal.  The Board does not doubt the sincerity of the 
veteran's belief that he has a current thoracolumbar spine 
disability as a result of events during military service.  
However, questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran is a 
layperson without the appropriate medical training or 
expertise, he is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature or etiology 
of his claimed back disability have no probative value.

For all the foregoing reasons, the claim for service 
connection for a thoracolumbar spine disability must be 
denied.  In arriving at the decision to deny the claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a thoracolumbar spine 
disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


